DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to communication filed 11/2/21.

Response to Amendment
 	Examiner acknowledges canceled claims 17-19, 22-28, 31-42, 47-49, 51-58.  Examiner acknowledges new claims 59-69.  In the previous office action dependent claims 2, 16, 30, and 46 was indicated as allowable if rewritten in independent form.   As discussed during the examiner interview, subject matter from allowable claims 2, 16, 30, and 46 has been incorporated into the corresponding claims.  The subject matter incorporated maintains the allowability.   Thus, independent claims 1, 15, 29, and 45 and all claims dependent thereon are in condition for allowance.  Similarly, new independent claim 9 incorporates the allowable features previously discussed.  Thus, also in condition for allowance, as well as claims dependent on claim 59.

Allowable Subject Matter
Claims 1-16, 20-21, 29-30, 43-46, 50 and 59-69 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
November 20, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664